 Mr. President, it gives me great pleasure to extend to you the warm congratulations of my Government and of the Greek delegation. Your election to the presidency of the General Assembly is undoubtedly a tribute to your eminent qualities as a statesman and also to your country, with which Greece is linked by traditional and fruitful friendship. Your vast experience of international affairs and your personal prestige will help us to tackle successfully the work of this thirtieth session.
156.	I am equally happy to express our appreciation of the lofty spirit and the great competence with which your predecessor, Mr. Bouteflika, conducted the work of the preceding session.
157.	We should like to pay a tribute to the Secretary- General, Mr. Waldheim, both for the activities he is undertaking in the discharge of his responsible duties and for his tireless efforts, inspired by profound humanitarianism, to bring about a settlement of the Cyprus problem and to allay the immense human suffering on that island.
158.	Finally, we are pleased to welcome the admission to the United Nations of the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe, new Members to which we address our warm congratulations and our sincere wishes for the prosperity of their peoples.
159.	The period preceding this session of the General Assembly was one of the most rich and fertile in the field of international meetings, both at the world level and at the regional level. At the world level, I should like specifically to refer to the efforts that have been made to reinforce peace and security, as well as those designed to give expression and new impetus to solving the acute problems which confront the developing countries in particular at a stage in our history dominated by the rapid change in social, economic and political conditions.
160.	This activity could profoundly change the framework of ideas within which we are used to living and lead us towards a more dynamic period characterized by the urgent search for a more satisfactory restructuring of our society.
161.	The concept of the interdependence of nations is rooted in the minds and hearts of our peoples and engenders a feeling of solidarity among human beings which should henceforward serve as a basis for the political thinking of their leaders. Was not this interdependence abundantly affirmed during the work of the seventh special session of the General Assembly that has just finished its work? I conclude from its deliberations that the grand design of our Organization for the coming years must be the programming and implementation of a new world economic order. A step in that direction was taken when the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] was adopted and the program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-W)] was drawn up during the sixth special session of the General Assembly.
162.	Undoubtedly, in order to move towards this new economic order we shall have to display both courage and originality. Certain positive indications lead us to believe that this is, in fact, the wish of the international community. It is quite obvious that we have now passed the stage of preliminary studies and improvisations and are now getting to the heart of the problem namely, the revising and restructuring of the economic, trade, financial and monetary institutions in order to settle on a long-term basis the crisis which besets us.
163.	This crisis, one of the salient features of which is the slowing-down of the rate of economic growth of developing countries, has thrown into relief, if there was need to do so, the gap separating the economically developed countries from the rest of the world.
164.	While there is no doubt that the causes of the present economic inequalities between States are rooted in the remote past, it is none the less true that there might be a risk of its increasing were we not resolved to take the necessary steps progressively to reduce the distance separating the levels of development of our peoples. These measures, which would obviously benefit the less wealthy peoples, would certainly also be profitable, if we consider their long- term effects, for the economically advanced countries, not only because such a policy is the best guarantee of peace but also because the progress of the industrialized countries depends on the capacity of the developing countries to purchase their products.
165.	Hence it seems to us to be essential to mobilize our collective efforts to offset a crisis which is particularly damaging to the weakest, and to set up an international system which responds to the needs of the present international economic situation.
166.	Politically speaking, it is appropriate to refer to the happy outcome of the Conference on Security and Co-operation in Europe. The principles enunciated by the Conference at Helsinki are undoubtedly neither new nor original; they are to be found in the Charter of our Organization, which is already 30 years old. But there can be no doubt that the very fact that 35 States Members of the United Nations felt the need to reaffirm them in a solemn document is certainly not devoid of political importance. The message of Helsinki is one essentially of hope not only for Europe, an old continent sorely tried by the vicissitudes of history, but for mankind as a whole, because we have now promised that the principles of the Final Act will animate us in our relations with all the countries of the world.
167.	Greece, which made its own dynamic contribution to the Conference on Security and Co-operation in Europe, has left no stone unturned bilaterally to strengthen its ties and relationships with all countries, particularly its closest neighbors to the north and south.
168.	Concerning the development of relations between Greece and its neighbors to the north, I should like to emphasize how easy it is to promote co-operation among countries with different social, economic and political systems provided there is goodwill on both sides. I would even go so far as to say that relations between Greece and its northerly neighbors can already serve as an example and a precedent. They have given rise to a new initiative, this time on the multilateral level. In the spirit of Helsinki, the Prime Minister of Greece on 18 August proposed to other Balkan leaders that they convene at Athens an inter- Balkan conference to bring about co-operation in the fields of economy, transport, energy and the environment.
169.	In the south, our relations with the Arab countries are based on a long common heritage which goes back to the very distant past. Hence our close links with the friendly Arab peoples. On this occasion I should like to reaffirm our position on the question of the Middle East namely, that any settlement, if it is to be fair and lasting, must be based on respect for and application of the resolutions of the Security Council and the General Assembly. Pursuant to the principle that the acquisition of territory by force is inadmissible in international relations, Greece has always supported the evacuation of the occupied Arab territories and a solution that will guarantee the existence of all countries in that region and at the same time respect the legitimate rights of the Arab people of Palestine. Consequently we support any effort at negotiation which would lead to a lasting solution to the problem of the Middle East in accordance with the above-mentioned principles.
170.	Quite naturally, another chapter in the foreign relations of Greece, which, thanks to the country's return to democracy, have made decisive and rapid progress, is that of the reactivation and consolidation of our relations with our friends and allies in Europe, those nations linked by the European ideal. We share that ideal because it is designed to serve the cause of peace and co-operation among peoples for the common good.
171.	In contrast to the positive trends observed in our foreign relations, I am sorry to have to say that the question of Cyprus still bears all the marks of a human tragedy and of an acute crisis. Despite resolution 3212 (XXIX) which was passed by this Assembly, and those passed by the Security Council, despite the four successive stages marking the inter-communal talks under the personal sponsorship of the Secretary- General, and despite the constructive spirit which was displayed by the negotiator on behalf of the Greek Cypriot community, none of the essential aspects of the Cyprus problem has been properly solved. Thus, one third of the population of the island approximately 200,000 people are still refugees in their own country and are living far from their homes, contrary to all humanitarian principles, are deprived of their property and stripped of their goods in flagrant violation of the Charter. Furthermore, no progress has been achieved on the question of the withdrawal of foreign troops, so that 40 per cent of the territory of the Republic of Cyprus and 70 per cent of its economic resources remain under foreign military control and occupation, in the name of a community which does not exceed 18 per cent of the population. We are still faced with the fact that foreign troops still occupy a substantial part of the territory of an independent country, a Member of the United Nations and a member of the group of non-aligned countries.
172.	Furthermore, we have witnessed a series of faits accomplis, leading to the creation of irreversible situations, while the threat of other faits accomplis still hangs over this sorely tried island. I am quite certain that the General Assembly will agree with me that such methods do not result in peace but rather in the creation of explosive situations with which, unfortunately, Cyprus is all too familiar.
173.	The Greek Government regrets that it is faced with such a situation at a time when it is inaugurating a policy of peace and concord with all its neighbors. We support the Secretary-General in his efforts to reach a peaceful solution, and we are also grateful to the large number of countries which have expressed their active interest in bringing peace to Cyprus in accordance with the resolutions of the United Nations.
174.	I hope that my account of the main trends in our foreign policy makes it quite clear that Greece is devoted to the concept of the interdependence of nations, to the idea of their solidarity and their cooperation in a spirit of justice, peace and progress. At the same time, we are looking after our national security, desirous as we are of defending it against any pressure or threat.
175.	I shall now turn to some subjects of general interest which appear on the agenda of the present, session and on which I should like to express the position of my Government.
176.	The problem of disarmament is essentially a dual one: it is eminently political because it is, after all, related to the security of nations; but it is also an economic problem, hence its influence on the life of our peoples. The stockpiling of nuclear and conventional weapons is in contradiction with the concept of international detente and the peoples' sense of security. It also represents an incalculable waste of the economic resources that are so sadly lacking in the developing countries, without even mentioning the general scarcity of natural resources which is such an ominous threat to all mankind. It is therefore logical that we should be quite definitely in favour of disarmament under international control and that we should regard this as an essential condition for the consolidation of world peace.
177.	In connexion with the non-proliferation of nuclear weapons, a prerequisite, we feel, for the reduction of armaments and later on for general disarmament, satisfactory and convincing assurances should be given to those countries not possessing nuclear weapons to persuade them that they have nothing to fear from voluntarily forgoing the possession of nuclear weapons. Practical steps should also be taken so that those countries which do not possess nuclear weapons can, on an equal footing and under the same economic and technological conditions, enjoy the benefits to be derived from the utilization of nuclear energy for peaceful purposes.
178.	Regarding the resources which would be liberated by the reduction of armaments, we share the view that these should as a matter of priority be used to finance the development of the countries which need it. In this connexion Greece supports the idea of the creation of practical machinery within the framework of the United Nations.
179.	Finally, we attach particular importance to strengthening the role of the United Nations in the maintenance and consolidation of international peace and security. Undoubtedly, up to now the United Nations has played a very positive role in preventing armed conflicts, particularly by localizing areas of confrontation and by keeping opposing sides apart, and it is my duty to emphasize especially my great appreciation of the way in which the United Nations Force has discharged its functions in Cyprus in circumstances which have been extremely difficult and sometimes extremely dangerous. But the role of the United Nations should not be simply a preventive one. The Charter contains provisions which, had they been implemented, would have endowed our Organization with the necessary means of imposing respect for its decisions and of protecting the international order from any infraction. I am referring particularly to those parts of the Charter which for the most part have remained a dead letter up to the present day. Of course, I am not unaware of the practical difficulties of a political and an economic nature which their application would encounter, But it must be said, on the other hand, that in international society, as in national societies, stability and security are essential conditions if there is to be any progress and any smooth and harmonious development. In the atmosphere of detente which prevails at present and which justly gratifies us today, has not the time now come to think about the complete application of the Charter? Mankind aspires to peace and tranquility. It is up to all of us not to dash its hopes and not to thwart its aspirations.




